DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13 & 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming contracts and a method of determining financial obligations using probability. Both of these are fundamental economic practices of long standing. Therefore, they are methods of organizing human activity. This judicial exception is not integrated into a practical application because: 
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed in ¶ 0037 of Applicant’s Pre-grant Publication:
[0037] In various embodiments of the lottery gaming system, the player may purchase the lottery ticket via any suitable manner such as, but not limited to, one of the following: (1) a dedicated lottery kiosk (e.g., a lottery kiosk) configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); (2) a retailer-operated lottery terminal configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); (3) a personal computer configured to communicate over a data network (such as the Internet) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6); and/or (4) a personal mobile device (such as a cellular telephone, tablet, a smart phone, or PDA) configured to communicate over a data network (such as a wireless or cellular data network) to a lottery server (such as a lottery server 606 described below in connection with FIG. 6).

This clearly shows that the method is performed on a generic computer, which, since Alice, is not considered to be “significantly more.”
Applicant has also claimed a server. As made clear by ¶0087 of Applicant’s specification, this server may be a generic computer.
[0087] In various example embodiments, the lottery server 606 includes one or more processor(s). Such a processor functions to process instructions, and in particular, to operate in accordance with various methods described herein. For example, the processor may operate to enable the lottery server 606 to transmit data to (and receive data from) the lottery retailer terminal 602. More specifically, the processor of the lottery server 606 may enable the transmission of data representing a lottery ticket, as well as information defining one or more payout(s) associated with that lottery ticket to or by a specific one of the lottery retailer terminals 602 shown in the lottery network 600 of FIG. 6. Thus, the lottery server 606 may be implemented as a system controller, a dedicated hardware circuit, an appropriately and particularly programmed general-purpose computer, or any other equivalent electronic, mechanical or electro-mechanical device capable of providing for one or more of the embodiments described herein.

Applicant has also claimed a network connection. As ¶0093 of Applicant’s specification makes plain, this network may be the internet or any other type of network (i.e., a generic network).
[0093] Generally, the communications network 604 of FIG. 6 includes one or more local and/or wide-area network(s) proprietary and/or public network(s) (e.g., the Internet) for facilitating two-way data communications between the retailer terminals 602 and the lottery server 606. The lottery server 606 may communicate with lottery retailer terminals 602 directly or indirectly, via a wired or wireless medium, such as via the Internet, via a local area network (LAN), via a wide area network (WAN), via an Ethernet, via a Token Ring, via a telephone line, via a cable line, via a radio channel, via an optical communications line, via a satellite communications link, or via any other appropriate communications system or combinations thereof. Any number and type of devices may be in communication with the lottery server 606, and communication between the lottery retailer terminals 602 and the lottery server 606 may be direct or indirect. A variety of communications protocols may be part of any such communications system, including, but not limited to: Ethernet (or IEEE 802.3), SAP, ATP, BluetoothTM, and TCP/IP.

Applicant recites a lottery terminal including a display device, a touch screen, a printer, and an optical scanning device.  As Applicant describes in the specification (see ¶0037, quoted above), the lottery terminal may be a generic computer. Display devices are part of a generic computer and are therefore conventional. (See Alice.) Use of touch screens, printers and optical scanners is well-known, conventional, and routine in the art. (See Kadlic, United States Patent Number 5,810,361, Col 5, 26-27; Good, United States Pre-Grant Publication 2003/0217329, ¶ 0036; and Collett, United States Pre-Grant Publication 2011/0136570, ¶ 0062 respectively) Furthermore, use of generic networks is conventional in the art. (See Walker et al., United States Pre-Grant Publication 2001/0007828, ¶ 30). The printing of lottery tickets on a substrate is also conventional in the art. (Keeseee, United States Patent Number 5,282,620, Col 1, 50-55.) To the extent that the “lottery terminal” is not a personal computer, lottery terminals are conventional in the art. (See Walker et al., United States Pre-Grant Publication 2001/0016514, ¶ 0080)
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to forming a contract because the claims don’t actually recite the financial side of the invention. This is not persuasive. 
First of all, this is a lottery system. The claims make that abundantly clear. The independent claims recite play of a lottery game. One of ordinary skill in the art would have understood that lottery games are games in which a player purchases a ticket (either with cash or other consideration) and is awarded a prize based on the result of the lottery drawing. Thus, the claimed invention is drawn to a game in which financial obligations are determined using probability. And while the contract is not explicitly claimed, it is implicit in the playing of a lottery game. Thus, the claims are drawn to forming a gambling contract and to determining financial obligations using probability.
It should also be noted that without the gambling aspect, the invention is even more abstract. The first part of the independent claims recites the components of a generic computer system. (Or at most a conventional “lottery terminal.”) The next part describes filling out and printing the lottery ticket – along with storing the data in the generic computer or on a generic server. This is also conventional in the art. Then the system conducts the lottery game and displays the result. 
If there is no wagering, the claims are drawn to gathering and processing data on a generic computer and displaying the results of the calculations. This is certainly abstract. Since the Electric Power Group case, this has been settled law. So even if we give the Applicant’s arguments full credence, the claims are ineligible under §101.
Regarding Applicant’s argument that printing on a piece of paper “transforms” the paper, this is not persuasive. The paper is still paper. Applicant’s argument is akin to arguing that putting on a hat transforms a person into something else. Or that painting a door transforms the door into a different type of object. One cannot gain patent-eligibility by merely applying a coat of paint or some ink to a substrate.
As noted in the previous Office Action, in this sense “transformation” requires a change to the properties of the substance being transformed. Deihr “transformed” rubber into a better version of vulcanized rubber. Applicant’s lottery ticket is not changed. It is still paper.
Besides which, Applicant has not invented a method of transforming paper. Applicant’s claims are drawn to a lottery game. Applicant neither claims nor describes a new way to print lottery tickets. That is not Applicant’s invention. The claims are drawn to this lottery game – not to a method of transforming a lottery ticket. Eligibility is based on the claimed invention – not on an incidental step that has been used (in one form or another) since man figured out how to issue receipts.
For these reasons, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799